EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Aaron Pontikos (Applicant - Registration# 75958) based on the interview conducted with Applicant on 29 July 2022 as follows:

What is claimed is:

1.  	(Currently Amended) A computer-implemented method comprising:
	identifying, by one or more computer processors, a plurality of independently separable aspects of a multimedia file, the plurality of independently separable aspects including at least an image and closed captioning text associated with the image;
determining, by the one or more computer processors, a correlation between the image and the closed captioning text;
	providing, by the one or more computer processors, the image and the closed captioning text as input into an object detection model;
generating, by the one or more computer processors, a multilayer perceptron neural network configured to determine a level of confidence that an object is present in the multimedia file based on a stream of explanatory variables;
	based, at least in part, on an output from the object detection model, output from the multilayer perceptron neural network, and on the between the image and the closed captioning text, identifying, by the one or more processors, [[an]] the object and [[a]] the  
	classifying, by the one or more computer processors, the object as either confident or uncertain to generate a classification of the object that the object is present in the multimedia file meets a threshold for the level of confidence that the object is present in the multimedia file;
	monitoring the multilayer perceptron neural network for a change in the stream of explanatory variables;
	generating, by the one or more processors, an updated level of confidence that the object is present in the multimedia file based, at least in part, on the change in the stream of explanatory files;
	generating, by the one or more processors, an updated classification of the object based, at least in part, on the change in the stream of explanatory files; and
	
generating, by the one or more computer processors, a multimedia search engine based, at least in part, on the updated level of confidence that the object is present in the multimedia file and the updated classification of the object. 

2.  	(Previously Presented) The computer-implemented method of claim 1, wherein the plurality of independently separable aspects further includes an audio feed and a video feed.

3. 	(Previously Cancelled)

4. 	(Original) The computer-implemented method of claim 1, wherein the object detection model includes a trained artificial neural network.   

5. 	(Currently Amended) The computer-implemented method of claim 1, further comprising:
in response to classifying the object as uncertain 
receiving, by the one or more processors, an annotation indicating that the object is present in the multimedia file.

6. 	(Previously Presented) The computer-implemented method of claim 5, further comprising:
in response to receiving the annotation indicating that the object is present in the multimedia file, training, by the one or more processors, the object detection model utilizing the object and the annotation.  

7. 	(Previously Presented) The computer-implemented method of claim 5, further comprising:
in response to receiving the annotation indicating that the object is present in the multimedia file, updating, by the one or more computer processors, the multimedia search engine based, at least in part, on the object and the annotation.

8.  	(Currently Amended) A computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the stored program instructions comprising:
program instructions to identify a plurality of independently separable aspects of a multimedia file, the plurality of independently separable aspects including at least an image and closed captioning text associated with the image;
program instructions to determine a correlation between the image and the closed captioning text;
program instructions to provide the image and the closed captioning text as input into an object detection model;
program instructions to generate a multilayer perceptron neural network configured to determine a level of confidence that an object is present in the multimedia file based on a stream of explanatory variables;
program instructions to, based, at least in part, on an output from the object detection model, output from the multilayer perceptron neural network, and on the  between the image and the closed captioning text, identify [[an]] the object and [[a]] the 
program instructions to classify the object as either confident or uncertain to generate a classification of the object  that the object is present in the multimedia file meets a threshold for the level of confidence that the object is present in the multimedia file; 
program instructions to monitor the multilayer perceptron neural network for a change in the stream of explanatory variables;
	
	program instructions to generate an updated level of confidence that the object is present in the multimedia file based, at least in part, on the change in the stream of explanatory files;
	program instructions to generate an updated classification of the object based, at least in part, on the change in the stream of explanatory files; and
	program instructions to generate a multimedia search engine based, at least in part, on the updated level of confidence that the object is present in the multimedia file and the updated classification of the object.

9.  	(Previously Presented) The computer program product of claim 8, wherein the plurality of independently separable aspects further includes an audio feed and a video feed.

10.  	(Previously Cancelled)

11. 	(Original) The computer program product of claim 8, wherein the object detection model includes a trained artificial neural network.

12.  	(Currently Amended) The computer program product of claim 8, the stored program instructions further comprising:
program instructions to, in response to classifying the object  uncertain 
program instructions to receive an annotation indicating that the object is present in the multimedia file.

13.  	(Original) The computer program product of claim 12, the stored program instructions further comprising:
program instructions to, in response to receiving the annotation indicating that the object is present in the multimedia file, train the object detection model utilizing the object and the annotation.

14.  	(Original) The computer program product of claim 13, the stored program instructions further comprising:
program instructions to, in response to receiving the annotation indicating that the object is present in the multimedia file, update the multimedia search engine based, at least in part, on the object and the annotation.

15.  	(Currently Amended) A computer system, the computer system comprising:
one or more computer processors;
one or more non-transitory computer readable storage medium; and
program instructions stored on the non-transitory computer readable storage medium for execution by at least one of the one or more processors, the stored program instructions comprising:
program instructions to identify a plurality of independently separable aspects of a multimedia file, the plurality of independently separable aspects including at least an image and closed captioning text associated with the image;
program instructions to determine a correlation between the image and the closed captioning text;
program instructions to provide the image and the closed captioning text as input into an object detection model;
program instructions to generate a multilayer perceptron neural network configured to determine a level of confidence that an object is present in the multimedia file based on a stream of explanatory variables;
program instructions to, based, at least in part, on an output from the object detection model, output from the multilayer perceptron neural network, and on the  between the image and the closed captioning text, identify [[an]] the object and [[a]] the 
program instructions to classify the object as either confident or uncertain to generate a classification of the object  that the object is present in the multimedia file meets a threshold for the level of confidence that the object is present in the multimedia file; 
program instructions to monitor the multilayer perceptron neural network for a change in the stream of explanatory variables;

program instructions to generate an updated level of confidence that the object is present in the multimedia file based, at least in part, on the change in the stream of explanatory files;
program instructions to generate an updated classification of the object based, at least in part, on the change in the stream of explanatory files; and
program instructions to generate a multimedia search engine based, at least in part, on the updated level of confidence that the object is present in the multimedia file and the updated classification of the object.

16.  	(Previously Cancelled)

17.  	(Original) The computer system of claim 15, wherein the object detection model includes a trained artificial neural network.

18.  	(Currently Amended) The computer system of claim 15, the stored program instructions further comprising:
program instructions to, in response to classifying the object as uncertain 
program instructions to receive an annotation indicating that the object is present in the multimedia file.

19.  	(Original) The computer system of claim 18, the stored program instructions further comprising:
program instructions to, in response to receiving the annotation indicating that the object is present in the multimedia file, train the object detection model utilizing the object and the annotation.  

20.  	(Original) The computer system of claim 18, the stored program instructions further comprising;
program instructions to, in response to receiving the annotation indicating that the object is present in the multimedia file, update the multimedia search engine based, at least in part, on the object and the annotation.

21.	(Currently Amended) The computer-implemented method of claim 6, wherein the training of the object detection model further utilizes the between the image and the closed captioning text.

22.	(Currently Amended) The computer program product of claim 13, wherein the training of the object detection model further utilizes the between the image and the closed captioning text.

23.	(Currently Amended) The computer system of claim 19, wherein the training of the object detection model further utilizes the between the image and the closed captioning text.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “generating, by the one or more computer processors, a multilayer perceptron neural network configured to determine a level of confidence that an object is present in the multimedia file based on a stream of explanatory variables”, “classifying, by the one or more computer processors, the object as either confident or uncertain to generate a classification of the object not confident, based on whether the level of confidence that the object is present in the multimedia file meets a threshold for the level of confidence that the object is present in the multimedia file; monitoring the multilayer perceptron neural network for a change in the stream of explanatory variables; generating, by the one or more processors, an updated level of confidence that the object is present in the multimedia file based, at least in part, on the change in the stream of explanatory files; generating, by the one or more processors, an updated classification of the object based, at least in part, on the change in the stream of explanatory files; and generating, by the one or more computer processors, a multimedia search engine based, at least in part, on the updated level of confidence that the object is present in the multimedia file and the updated classification of the object” in combination with other claim limitations set forth in respective independent claims 1, 8 and 15 overcome available prior art based on the complete search. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156